UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 1st Financial Services Corp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT 101 Jack Street Hendersonville, North Carolina 28792 Telephone: (828) 697-3100 Dear Shareholder: Attached please find your proxy statement on the proposed merger of 1st Financial Services Corporation and Mountain 1st Bank & Trust Company into First-Citizens Bank & Trust Company. The Boards of Directors and management of 1st Financial Services Corporation and Mountain 1st Bank & Trust Company unanimously approved the proposed merger and believe the proposed merger with and into First Citizens Bank is in the best interests of our shareholders and the customers and communities we serve. The Boards and management came to this conclusion after a thoughtful evaluation of the facts before us and all relevant considerations. Let me summarize for you the more detailed description of the evaluation process discussed in the accompanying proxy statement. The last five years have been difficult for your Company, the Bank, our communities, and many of our customers. The Bank experienced rapid growth from inception in 2004 through 2007, based largely on the robust real estate markets within the communities we serve in western North Carolina. As the Great Recession began taking hold in 2008, our lending slowed and the quality of our loan portfolio began to deteriorate. Our earnings decreased as losses on our loans to many customers grew. Our capital shrank rapidly. The Company’s receipt of $16.4 million in the TARP preferred stock investment from the U.S. Treasury in 2008 provided us with a short-term capital cushion. But that cushion was quickly depleted as loan losses continued to increase in 2009 through 2011. However, without the capital infusion provided by the TARP, our Company would have failed. And even though we avoided failure, the TARP investment did not change our troubled condition. Loan defaults and losses continued. Both the Company and the Bank entered into supervisory orders with our regulators in 2010. Under these supervisory orders, the Company was prohibited from repaying any principal or interest on the TARP. As a result, the amount owed on the TARP has increased to over $19 million. As you may be aware, this is a preferred investment and the holder of this investment (currently the U.S. Treasury) is entitled to full repayment prior to the common shareholders receiving any consideration. As part of the merger, the U.S. Treasury has agreed to take a substantial discount on its investment to allow the common shareholders to receive some value for their shares. Although the task of turning the Bank around seemed overwhelming at times, your Boards and management have continued to pursue all available means to stabilize the combined companies. We have diligently worked through troubled loans when possible and sought to reduce our losses when we had no option but to engage in collection efforts. We have restructured the Bank’s operations and taken many other actions to operate more efficiently. We have managed the size of our balance sheet, sought to reduce our interest rate risk, while maintaining yield and preserving principal, and carefully guarded our capital balances. The result of these efforts is we have climbed from the brink of failure back to profitable operations. But, continued profitability is uncertain. The dividend rate accumulating on the TARP preferred stock will increase from 5.0% to 9.0% in November 2013. Because our supervisory orders prohibit us from paying this dividend, this obligation owed to the preferred investor under the TARP will increase by over $1.7 million annually, further diluting the value of the common shareholders. Loan activity in our markets remains weak, returns achievable on our investment portfolio are low, few cost savings initiatives remain, and the margin between the interest we pay on deposits and the interest we receive on our loans and investment portfolio is only marginally sufficient for generating profitability. Our supervisory orders remain in place and, absent a merger, are likely to stay in place for many years. Your Boards and management recognized several years ago that for the Company to achieve sustained and meaningful profitability and to be released from the confining supervisory orders, a large influx of additional capital, in excess of $50 million, was necessary. Your Boards and management also recognized if additional capital could not be raised, a merger of the Company was the only alternative available to achieve some return of our shareholders’ investments. Over the last three years we have engaged in discussions with numerous sources of equity capital. We also engaged in discussions with many possible merger partners. Some of these discussions with equity investors and possible merger partners became quite detailed and success seemed a possibility. In each instance, however, the possibilities fell victim to the Company’s obligation to redeem the TARP preferred investment, the Bank’s impaired regulatory capital levels, remaining asset quality issues, and the continuing weakness in our markets. From these discussions, however, we obtained a clear understanding of the perception of independent third parties of the Company’s possible value. Despite these disappointments, we remained committed to achieving profitability and thereby, we believed, dispelling doubts of possible merger partners and/or equity investors. Although the profits achieved recently and those we believe might be achieved in the future will be insufficient to restore us to well-capitalized status, repay our TARP, and cause the release of our supervisory orders for many years to come, we believe our success in turning the corner on losses created the opportunity to merge with First Citizens Bank, redeem the TARP preferred stock at a discount, and return to our shareholders as much of their investments in their Company as possible. Taking into consideration the risks facing the Company and its still fragile financial condition, we do not believe continued operation of the Company as an independent entity over a reasonable period of time would generate a greater return to our shareholders. We wish, as we are also shareholders, we could tell you the Company is worth more. We must, however, deal with the facts, not hopeful opinions based on erroneous assumptions. We believe the proposed merger with First Citizens Bank is in the best interests of our shareholders, our customers, and the communities we serve. On behalf of your Boards of Directors and management, I ask you to vote “FOR” the merger. You may vote your shares via the Internet, by using a toll-free telephone number, or by completing the enclosed proxy card and returning it in the pre-paid envelope. Sincerely yours, Michael G. Mayer Chief Executive Officer NOTICEOF SPECIALMEETING OF SHAREHOLDERS NOTICE OF SPECIAL MEETING OF SHAREHOLDERS , 2013 A Special Meeting of the Shareholders of 1st Financial Services Corporation (“1st Financial”) will be held on , 2013 at (local time) at: The Thomas Auditorium David W. Sink, Jr. Building Blue Ridge Community College 100 College Drive Flat Rock, North Carolina 28731 The purpose of the Special Meeting is: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, as Amended and Restated (the “Merger Agreement”), dated as of October 15, 2013, by and among 1st Financial, Mountain 1st Bank & Trust Company (the “Bank”), and First-Citizens Bank & Trust Company (“First Citizens Bank”), and the transactions contemplated thereby, including the merger of 1st Financial and the Bank with and into First Citizens Bank, as more fully described in the attached proxy statement (the “Merger”); 2. To consider and vote, on an advisory (non-binding) basis, on a proposal to approve the compensation that may be paid or become payable to 1st Financial’s named executive officers in connection with the Merger, including the agreements and understandings pursuant to which such compensation may be paid or become payable; 3. To consider and vote on a proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, including in order to solicit additional proxies in favor of the approval of the Merger Agreement if there are insufficient votes at the time of such adjournment to approve the Merger Agreement; and 4. To act upon any other matters that may properly come before the Special Meeting or any adjournments thereof. These proposals are described in detail in the attached proxy statement. Only shareholders of record at the close of business on , 2013 are entitled to notice of, and to vote, at the Special Meeting and any adjournments thereof. Our Board of Directors has unanimously approved the Merger and the Merger Agreement, and recommends that shareholders vote “FOR” approval of the Merger Agreement, “FOR” the approval, on an advisory (non-binding) basis, of the compensation that may be paid or become payable to 1st Financial’s named executive officers in connection with the Merger, and “FOR” the approval of the adjournment of the Special Meeting, if necessary or appropriate, including to solicit additional proxies in favor of the approval of the Merger Agreement. Your vote is important regardless of the number of shares you own. We cannot complete the Merger unless the Merger Agreement and the transactions contemplated thereby are approved by the affirmative vote of the holders of a majority of the shares of Common Stock entitled to vote at the Special Meeting. The failure to vote your shares will have the same effect as a vote against approval of the Merger Agreement and the transactions contemplated thereby. Whether or not you plan to attend the Special Meeting in person, we encourage you to promptly vote your shares. You may vote your shares via the Internet, by using a toll-free telephone number, or by completing the enclosed proxy card and returning it in the pre-paid envelope. Instructions for using these convenient services are provided on your proxy card. If your shares are held in “street name” by your bank, broker or other nominee (your “nominee”), your nominee will be unable to vote your shares without instructions from you. You should instruct your nominee to vote your shares in accordance with the procedures provided by your nominee. You may revoke your proxy card in the manner described in the proxy statement at any time before it is exercised. If you attend the Special Meeting, you may vote in person if you wish, even if you have previously returned your proxy card. The enclosed proxy statement provides a detailed description of the Special Meeting, the Merger, the Merger Agreement, the documents related to the Merger and other related matters. We urge you to read the proxy statement and its appendices carefully and in their entirety. If you have any questions concerning the Merger or the proxy statement, would like additional copies of the proxy statement or need help voting your shares, please contact at or . Under North Carolina law, you are entitled to appraisal rights with respect to your shares of Common Stock to be exchanged for cash in the Merger and to obtain payment of the fair value of their shares upon compliance with the requirements of Article 13 of the North Carolina Business Corporation Act. We have included a copy of Article 13 as Appendix C to the proxy statement. We urge any of our shareholders who wish to assert appraisal rights to read the statute carefully and to consult legal counsel before attempting to assert their appraisal rights. Hendersonville, North Carolina
